DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s remarks/amendments filed on April 18, 2022. Claims 1-27 are pending.
Prior Arts Make of Records
	Xiong et al. (US Patent No. 10,061,841) discloses A first plurality of relational tables is obtained from a relational database. Each table of the first plurality of relational tables stores connectivity information for a graph that comprises a plurality of nodes and a plurality of edges connecting the nodes, and each of the nodes is assigned an initial identifier. The nodes are clustered into a plurality of clusters. Each cluster contains a subset of the nodes, and all nodes in each subset are close to each other according to a metric. Each node is assigned a new identifier. The new identifier comprises a concatenation of an identifier associated with the cluster to which the node belongs and an identifier associated with the node. A second plurality of relational tables is constructed and stores connectivity information for the graph. The node is identified in the second plurality of relational tables by the new identifier (abstract).
	Li (US Patent No. 10,885,046) discloses a systems and methods for providing database query service to a user. The method may comprise: obtaining, a query request to query a database, wherein the database includes a plurality of data tables; determining one or more target data tables among the plurality of data tables based on the service request; generating a directed graph based on the plurality of data tables, wherein the directed graph includes one or more segment, each of which links two data tables; determining a reference data table among the one or more target data tables; for each of the one or more target data tables, traversing the directed graph to determine a target path with the shortest distance between the reference data table and a target data table; and, querying the database based on one or more target paths with the shortest paths (Abstract).
Pirahesh et al. (US Patent No. 10,176,220) executing graph path queries. A database stores data entities and attributes in node tables and stores links between nodes in an edge table. Edges form a path between a source node and a target node. A source node set is generated and joined with the edge table to produce a first intermediate set. Similarly, a target node set is generated and joined with the edge table to produce a second intermediate set. A result path is generated through a joining of the first and second intermediate paths and application of a length condition.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-27 are allowed.
The prior art of record fails to teach or fairly suggest wherein each database object of the plurality of database objects is connected to at least one other database object of the plurality of database objects through a relationship identifier of the plurality of relationship identifiers; receiving an identifier for a first target database object of the plurality of database objects and at least a second target database object of the plurality of database objects, wherein paths are to be determined between the first database object and the at least a second database object; receiving an identifier for at least a third database object of the plurality of database objects and a status identifier indicating whether the third database object must be included in paths between the first database object and the at least a second database object or whether the third database object must not be included in paths between the first database object and the at least a second database object; determining a plurality of paths between the first database object and the at least a second database object that satisfy the status identifier; selecting at least a first path of the plurality of paths that satisfies the status identifier; calculating operations to implement the first path; and outputting the operations, together with all other claim elements as recited in independent claims 24 and 26.
Thus, prior art of record neither renders obvious, nor anticipates the combination of the claimed invention in light of the specification.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBBIE M LE whose telephone number is (571)272-4111. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEBBIE M LE/           Primary Examiner, Art Unit 2168                                                                                                                                                                                             	May 6, 2022